Citation Nr: 1224337	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine osteoarthritis with scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

At his Board hearing, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

Competent and credible evidence indicates that the Veteran's current lumbar spine osteoarthritis with scoliosis is etiologically related to an in-service motorcycle accident.


CONCLUSION OF LAW

The criteria for establishing service connection for lumbar spine osteoarthritis with scoliosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for service connection for lumbar spine osteoarthritis with scoliosis, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to service connection for lumbar spine osteoarthritis with scoliosis.  He contends that this disability developed as a result of injuries suffered in an in-service motorcycle accident.  He reported on his January 2008 claim form that he has suffered with this problem for over 30 years.  
 
The Veteran's service treatment records contain ample evidence of the August 1964 in-service motorcycle accident.  A September 1964 narrative summary from the hospital at Keesler Air Force Base notes that the Veteran was admitted to the hospital as an air evacuation transfer from the hospital at the Clark Air Force Base on August 14, 1964, following a motorcycle accident.  He was treated until August 20, at which time he was evacuated to Keesler.  This record notes diagnoses of "Fracture, closed, fibula, middle third, right leg, healed this admission," "Laceration wound, extensive, right thigh and right leg, healed this admission," and "Avulsion, partial, anterior leg compartment muscles, right."  An October 1964 clinical record notes that the accident occurred "when motorscooter which patient was driving was struck from the rear by another vehicle."  

An April 1966 discharge examination report reflects that the Veteran's spine was clinically normal on separation.  He denied any history of, or current, arthritis or bone, joint, or other deformity on the April 1966 separation medical history report.  The Veteran's service treatment records do not reflect that he ever complained of, or was treated for, a back injury in service.  

With respect to his post-service medical records, the earliest evidence of a back problem appears in a November 1987 radiology report that was interpreted as showing mild to moderate degree of spinal stenosis at the L1-2, L2-3, and to a lesser extent L4-5 and L5-S1, levels.  

The claims file also contains a February 1990 operative report describing the Veteran's laminectomy of L3, L4, and L5; right side discectomy of L4-5 and L3-4; neurolysis of L4 and L5 nerve roots; and foraminotomy of L3-4 and L4-5.  

An August 2007 VA medical record reflects that the Veteran presented to VA for the first time for evaluation of chronic back and leg pain.  He reported that he was riding a motorcycle and was hit by a car.  He sustained bilateral leg fractures and required removal of muscles from his right leg.  He had experienced progressively increasing back and leg pain over the years.  It was noted that he underwent lumbar surgery in 1990.  He continued to wear a right leg brace.  

The Veteran has submitted a February 2008 medical opinion from his private orthopedic surgeon.  The doctor noted that he has been involved in the Veteran's medical care for the past 20 years.  He opined that it is more likely than not that the Veteran's back condition was caused by and was aggravated by a severe motorcycle accident that occurred in 1964 while stationed at Clark Air Force Base.  He noted that the Veteran was broad-sided by a car, was thrown 100 feet with his motorcycle, and hit the ground at a speed exceeding 35 mile per hour.  He sustained a severe compound fracture to his right tibia that led to an abnormal gait that contributed to arthritis in his right knee and to arthritis in his lower back.  The physician based his etiology opinion on review of all of the Veteran's medical records (including his service treatment records) and knowing the Veteran and his clinical condition.

The June 2008 VA examination report notes that the Veteran was involved in a scooter/motorcycle accident on August 14, 1964.  The examiner noted that the Veteran was not seen in service for a back condition, but that the accident may have caused the claimed arthritis in his back.  The examiner could not determine the etiology of the lumbar spine disability without resort to mere speculation.  The rationale was that the Veteran was not seen in service for a back condition.  The Veteran reported to the examiner that he had no lower back pain when he was discharged from the military service and does not remember complaining of back pain while in the service.  The Veteran reported that he has had intermittent lower back pain starting at age 30 (approximately eight years after leaving the service).  Although the Veteran currently has significant lumbar spine changes, the examiner could not offer an etiology opinion because there is a gap of greater than 20 years in the available medical records during and after leaving the service regarding his lumbar spine condition.  The examiner noted that there is no supporting documentation as to the chronicity and severity of the medical condition during and after leaving service.  

In his February 2009 notice of disagreement, the Veteran objected to VA's assertion that the Veteran was hit from the rear.  He stated that the car was off to the right side of the road and pulled out in front of the Veteran and hit him from the side.  He described how his own injuries, as well as the damage to his motorcycle, were consistent with having been hit from the side rather than the rear.  He also noted that his identical twin brother does not have any of the same back injuries and argued that they must not have been congenital.  He contends that his back disabilities were the direct result of the impact with the car and the resulting impact with the ground after being thrown several hundred feet.  

At his January 2012 Board hearing, the Veteran reported that the accident occurred when he was riding home from base on a small motorcycle.  The car that hit him was parked alongside the road and pulled out directly perpendicular to the road and hit the Veteran along the right side.  He stated that he was going 35 miles per hour at the time of the collision, but had accelerated to about 40 miles per hour when he saw the car pull out.  He tried to go around the car, but he was unable to make it.  He estimated that he was in the air for about three seconds, went several hundred feet in the air, and travelled one hundred or two hundred feet.  He explained that, when he was hit, the car probably went up and came back down again, and the compression of the springs caused it to go back up again, causing the bike to be propelled upwards rather than just sideways.  He went completely off the road into the rocks and dirt on the side of the highway.  

He reported that he was diagnosed with a broken leg, including a laceration on the low part of the leg in which the muscle came outside of the leg and had to be removed.  There were two lacerations on the upper part of the leg, and there was a hole about a quarter of an inch in diameter in his ankle that he believed came from the headlight.  Subsequent x-rays showed he had also suffered a hairline fracture in his leg.  He stated that he was in therapy for several months and had to learn how to walk in order to compensate for the removal of his leg muscle, and he has walked with a limp ever since. He testified that, due to the severity of his leg injury, the doctors were not too concerned about his other body parts.

He testified that his back pains began around the age of 30, approximately 10 years after his accident.  He reported that there has been no other accident or anything that would have damaged his back.  He went to a private physician seeking treatment for his back pain when he was 40.  This doctor is the same individual who wrote the supporting etiology opinion.  The Veteran has had three surgeries for his back, two on the lower back and one on the upper back.  He said he has been found to have arthritis and degenerative disc disease.  He testified that he worked as a broadcast television engineer and stated that his job was very physical at times and at times it was sedentary.  With respect to the scoliosis, the Veteran reported that he is an identical twin, and his brother does not have scoliosis.  

He again disputed the in-service medical statement that said he was hit from the rear, and said that all of his injuries were consistent with a side impact crash.  He noted, for example, that the motorcycle's tailpipe was crushed up against the side of the motorcycle frame, with his leg between it and the car, causing his leg to be crushed, which is consistent with a side impact crash.  He also testified that the impact of the crash propelled him across the road rather than straight ahead, which is also consistent with a side impact crash.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board recognizes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Furthermore, the Veteran can attest to factual matters of which he has first-hand knowledge, including describing the motorcycle accident, the damage that was done to his motorcycle, and his own injuries.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In the case at hand, the Board finds the Veteran's highly detailed testimony regarding the nature of the accident, including his description of the damage that was done to his motorcycle and the nature and extent of his own injuries, to be credible.  The Veteran's description of the accident itself and his resulting injuries has been consistent throughout this appeal.  The Board thus places much more probative weight on the Veteran's testimony that he was broadsided over the bare in-service notation that the Veteran was "struck from the rear."  The Board also accepts as credible the Veteran's assertion that he has not suffered a back injury following his separation from service, as this testimony is not contradicted by the medical or lay evidence of record.

Given the Board's acceptance of the Veteran's description of the accident, the Board finds the February 2008 private physician's opinion to be highly probative to the question of nexus.  This opinion is based on a review of the Veteran's medical records, with an express assertion from the physician that he reviewed the service treatment records.  It is also based on his own examination of the Veteran, and on the fact that he has been treating the Veteran for the past 20 years.  The physician also provided an explanation for his positive opinion that is based on the description of the Veteran's resulting leg injuries that was contained in the service treatment records.  The Board thus finds this opinion to be highly probative to the matter at hand.  

The Board notes the June 2008 VA examiner concluded that that an etiology opinion could not be provided without resort to mere speculation.  This opinion was based in part on the rationale that the Veteran's service treatment records contain no complaints of, or treatment for, a back condition, and the Veteran's own report that his back pain began approximately eight years after his separation from service.  The examiner also cited the 20-year gap between the Veteran's separation from service and the relevant medical evidence of record, as well as the absence of supporting documentation of chronicity and severity of the medical condition during and after service.  

Given the favorable opinion by the Veteran's long-time treating physician and an opinion from the VA examiner that an opinion cannot be provided without resort to speculation, the Board finds that the evidence is at least in a state of equipoise.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, after resolving all doubt in the Veteran's favor, the Board concludes that Veteran's currently diagnosed lumbar spine osteoarthritis with scoliosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  As such, the Board concludes that service connection for lumbar spine osteoarthritis with scoliosis is warranted.


ORDER

Entitlement to service connection for lumbar spine osteoarthritis with scoliosis is granted.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


